 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                               Case No. 2:10-cr-00583-APG-GWF
 8                                          Plaintiff,
             v.                                                          ORDER
 9
      BRUCE JOHNSON,
10

11                                        Defendant.
12

13          On February 27, 2019, the Court granted Defendant’s Motion for Appointment of
14   Counsel Pursuant to 18 U.S.C. § 3006A(g). Order, (ECF No. 57). The Order referred the matter
15   to the Criminal Justice Panel for Appointment of Counsel.
16          The Court is advised Federal Public Defender’s Office accepts appointment for matters
17   related to sentence reduction pursuant to the First Step Act. Accordingly,
18          IT IS HEREBY ORDERED that Order (ECF No. 57) is withdrawn.
19          IT IS FURTHER ORDERED that the Federal Public Defender is appointed as counsel
20   to represent Defendant in all further proceedings.
21          Dated this 1st day of March, 2019.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
